Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 28 are cancelled. 
Claims 29 and 44 are amended.
Claims 39 – 43 and 52 – 56 are withdrawn.

Claims 29 – 38 and 44 – 51 are pending. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 29 – 38 and 44 – 51, in the reply filed on 03/24/2021 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) and under 35 U.S.C. 365(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/23/2019 and 10/19/2021 were received.  The submissions are in compliance with the provisions of 37 

Specification
The abstract of the disclosure is objected to because: 
The language “Techniques discussed herein can facilitate polar coding and decoding for NR (New Radio) systems” can be implied from the title.
The language “a UE can comprise” is speculative and fails to provide a concise statement of the technical disclosure of the patent.

Applicant is reminded of the proper content of an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 36, the limitation “separately interleave” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “separately” in relation to “each segment”. A segment can generally be interleaved with other segments or with data in the segment itself. 

Claims 45 – 51 recite the limitation "The machine readable medium".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 29, 30, 32 – 38, and 44 – 48 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei Tech Co. LTD, EP 2 922 227 (herein Huawei), in view of Yang et al., U.S. Publication 2018/0048440 (herein Yang).

Regarding claim 29, Huawai teaches: An apparatus configured to be employed in a UE (User Equipment), comprising: a memory interface (figure 3, element 304); and processing circuitry configured (figure 3, element 302) to: determine one or more thresholds for code block segmentation, wherein the one or more thresholds for code block segmentation comprise one or more of a payload threshold (Kseg) or a code rate threshold (Rseg) (paragraph 0035 – 0037); determine to perform code block segmentation based on the one or more thresholds and a current payload (K) of an information block and a current code rate (R) for the information block (paragraph 0036, 0037); segment the information block into a plurality of segments; encode each segment of the plurality of segments via a polar encoder with a code size (paragraph 0035 – 0037). Huawei does not explicitly teach: send the one or more thresholds for code block segmentation to a memory via the memory interface.
Yang teaches: send the one or more thresholds for code block segmentation to a memory via the memory interface (paragraph 0041, 0044, 0048).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Huawai: An apparatus 

Regarding claim 30, Huawei and Yang teach the limitations of the parent claim. Huawei additionally teaches: the code size (N) is one of 64, 128, 256, 512, or 1024 (paragraph 0004, it would be obvious to try code sizes 2n). And in view of the motivation previously stated above, for claim 29, the claim is rejected.

Regarding claim 32, Huawei and Yang teach the limitations of the parent claim. Huawei additionally teaches: the one or more thresholds comprise the payload threshold (Kseg), and wherein the processing circuitry is configured to determine to perform code block segmentation based on the current payload (K) being larger than the payload threshold (Kseg) (paragraph 0035 – 0037). And in view of the motivation previously stated above, for claim 29, the claim is rejected.

Regarding claim 33, Huawei and Yang teach the limitations of the parent claim. Huawei additionally teaches: the one or more thresholds comprise the code rate 

Regarding claim 34, Huawei and Yang teach the limitations of the parent claim. Huawei additionally teaches: each threshold of the one or more thresholds is a constant (paragraph 0035 – 0037). And in view of the motivation previously stated above, for claim 29, the claim is rejected.

Regarding claim 35, Huawei and Yang teach the limitations of the parent claim. Huawei does not explicitly teach: map each segment of the plurality of segments to a NR (New Radio) PUCCH (Physical Uplink Control Channel) or a NR PUSCH (Physical Uplink Shared Channel).
Yang teaches: map each segment of the plurality of segments to a NR (New Radio) PUCCH (Physical Uplink Control Channel) or a NR PUSCH (Physical Uplink Shared Channel) (paragraph 0060). And in view of the motivation previously stated above, for claim 29, the claim is rejected.

Regarding claim 36, Huawei and Yang teach the limitations of the parent claim. Huawei additionally teaches: separately interleave each segment of the plurality of segments via a triangular interleaver (paragraph 0035 – 0037). And in view of the motivation previously stated above, for claim 29, the claim is rejected.

Regarding claim 37, Huawei and Yang teach the limitations of the parent claim. Huawei additionally teaches: the triangular interleaver has a maximum interleaver span of 4096 (paragraph 0035 – 0037, 0050). And in view of the motivation previously stated above, for claim 29, the claim is rejected.

Regarding claim 38, Huawei and Yang teach the limitations of the parent claim. Huawei additionally teaches: employ circular repetition of an interleaving pattern when a number of coded bits associated with a segment of the plurality of segments exceeds a maximum interleaver span of the triangular interleaver (paragraph 0035 – 0037, 0050). And in view of the motivation previously stated above, for claim 29, the claim is rejected.

Regarding claim 44, Huawei teaches: A non-transitory machine readable medium comprising instructions that, when executed, cause a UE (paragraph 0098) to: determine one or more thresholds for code block segmentation, wherein the one or more thresholds for code block segmentation comprise one or more of a payload threshold (Kseg) or a code rate threshold (Rseg) (paragraph 0035 – 0037); determine whether to perform code block segmentation based on the one or more thresholds and a current payload (K) of an information block and a current code rate (R) for the information block (paragraph 0036, 0037); segment the information block into a plurality of segments in response to a positive determination to perform code block segmentation  (paragraph 0035 – 0037); encode each segment of the plurality of segments via a polar encoder with a code size (N) in response to the positive 
Yang teaches: transmit each segment of the plurality of segments via a NR (New Radio) PUCCH (Physical Uplink Control Channel) or a NR PUSCH (Physical Uplink Shared Channel) (paragraph 0060). And in view of the motivation previously stated above, for claim 29, the claim is rejected.

Regarding claim 45, Huawei and Yang teach the limitations of the parent claim. Huawei additionally teaches: One or more thresholds comprise the payload threshold (Kseg), and wherein the payload threshold (Kseg) is a constant (paragraph 0035 – 0037). And in view of the motivation previously stated above, for claim 29, the claim is rejected.

Regarding claim 46, Huawei and Yang teach the limitations of the parent claim. Huawei additionally teaches: wherein the payload threshold (Kseg) is at least 256 and at most 554 (paragraph 0004, it would be obvious to try). And in view of the motivation previously stated above, for claim 29, the claim is rejected.

Regarding claim 47, Huawei and Yang teach the limitations of the parent claim. Huawei additionally teaches: the one or more thresholds comprise the code rate 

Regarding claim 48, Huawei and Yang teach the limitations of the parent claim. Huawei additionally teaches: the code rate threshold (Rseg) is at least 1/2 and at most 1 (paragraph 0003, obvious to try). And in view of the motivation previously stated above, for claim 29, the claim is rejected.

Allowable Subject Matter
Claims 31 and 49 – 51 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Dikarev; Dmitry et al.	US 20200007161 A1
Lee; Dae Won et al.		US 20210112528 A1
Li; Bin et al.			US 20160218743 A1
Sandberg; Sara et al.	US 20200235752 A1
determine one or more thresholds for code block segmentation, wherein the one or more thresholds for code block segmentation comprise one or more of a payload threshold (Kseg) or a code rate threshold (Rseg); 
determine to perform code block segmentation based on the one or more thresholds and a current payload (K) of an information block and a current code rate (R) for the information block; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Daniel F. McMahon/Primary Examiner, Art Unit 2111